DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, 
 obtaining, as a result of a search query performed by a user on a user client device, a ranking request associated with the user, the search query comprising a search term; determining, based on the search query, a ranking type associated with the ranking request, wherein the ranking type indicates a ranking application associated with the ranking request, and wherein the ranking application includes determining a set of applicable data items for the user based at least in part on the search term; retrieving, based on the ranking type, an applicable machine learning structure of a plurality of machine learning structures for the ranking request, each of the plurality of machine learning structures corresponding to a distinct ranking type wherein the plurality of machine learning structures are previously trained using a distinct training data set associated with the distinct ranking type, wherein the plurality of machine learning structures includes: a first machine learning structure corresponding to a first ranking type selected from a first set consisting of messages and files, and a second machine learning structure corresponding to a second ranking type selected from a second set consisting of people and channels; determining a set of inputs associated with the applicable machine learning structure, wherein at least a subset of the set of inputs corresponds to work graph data; obtaining ranking data, wherein the ranking data comprises work graph data associated with the user and the set of applicable data items; determining, based on the ranking data, input values for the set of inputs for each of the set of applicable data items; determining a ranking score for each of the set of applicable data items using the applicable machine learning structure and the input values; selecting, via the at least one processor, a set of highest ranked applicable data items; and transmitting, to the user client device, the set of highest ranked applicable data items for display to the user; as disclosed in independent claim 2.
For at least the same reasons mentioned above claims 9 and 16 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/9/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154